Paekeb., J.
The plaintiffs commenced this action in the superior court, to recover damages which they claim resulted to them from the refusal of the city of Seattle to permit them to complete the performance of three certain contracts, entered into with the city, by which they were to make improvements upon certain portions of the electric lines of the commercial electric lighting system of the city. They claim damages in a sum equal to the amount of profits they would have realized upon the portion of the improvement they were prevented from constructing under the contracts, which they set up in three causes of action. They also claim, in another cause of action, compensation for a small amount of extra work performed in connection with one of the contracts. Trial before the court without a jury resulted in findings and judgment in favor of the plaintiffs, from which the city has appealed.
The principal contention of counsel for the city is that the evidence does not support the findings of fact made by the court. We are not able to find in the record any exceptions relating to the court’s findings, other than a notation in the minutes of the court as follows: “Defendants proposed findings and conclusions refused. Exception.” Assuming that this can be regarded even as a general exception, it is clear from our former holdings that it does not entitle appellant to a review of the evidence in this court for the purpose of determining whether or not it is sufficient to support the findings. Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026, and cases cited. We therefore accept the facts found as true. There is practically no room for argument against the sufficiency of the facts found to support the judgment.
Some contention is made that the complaint fails to state *240a cause of action. This claim was first made at the commencement of the trial, after the city had answered the complaint upon the merits. The question is presented here practically without argument and without any citation of authorities. It is without merit, and we think does not call for discussion.
The judgment is affirmed.
Crow, Chadwick, and Gose, JJ., concur.